EXHIBIT 10.4

PHILLIPS-VAN HEUSEN CORPORATION




SCHEDULE OF NON-MANAGEMENT DIRECTORS’ FEES




EFFECTIVE JUNE 24, 2010







BOARD




Annual retainer

$45,000

 

Meeting fee

$2,000

If attended in person

Plus expenses

 

$1,000

If telephonic or director participates by phone

Equity Award – Restricted Stock Units

$125,000

This award is targeted to equal the number of restricted stock units with a
value of approximately $125,000 as of the date of grant.

Presiding director fee

$20,000

 







AUDIT COMMITTEE




Fee to chair

$15,000

 

Meeting fee

$2,500

If attended in person

Plus expenses

 

$1,250

If telephonic or director participates by phone







COMPENSATION COMMITTEE




Fee to chair

$10,000

 

Meeting fee

$1,500

If attended in person

Plus expenses

 

$750

If telephonic or director participates by phone







NOMINATING & GOVERNANCE COMMITTEE




Fee to chair

$10,000

 

Meeting fee

$1,500

If attended in person

Plus expenses

 

$750

If telephonic or director participates by phone








--------------------------------------------------------------------------------

CORPORATE SOCIAL RESPONSIBILITY COMMITTEE




Fee to chair

$10,000

 

Meeting fee

$1,500

If attended in person

Plus expenses

 

$750

If telephonic or director participates by phone







The above fees are for non-management directors not designated by stockholders.
 Any nominee of a stockholder pursuant to the terms of a stockholder agreement
does not receive fees, if elected, unless the stockholder agreement provides
otherwise.






